Citation Nr: 0533468	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an initial compensable rating for 
residuals of a chip fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which granted service connection for residuals of a 
chip fracture of the left fifth finger and denied service 
connection for a right foot disability.

A video-conference hearing was held before the undersigned 
Veterans Law Judge in April 2005.

At the April 2005 hearing and in prior correspondence, the 
veteran raised the issue of entitlement to service connection 
for residuals of an injury to the middle finger of the left 
hand.  This issue has not been developed for appellate review 
and is referred to the RO for appropriate action. 

The issue of entitlement to an extra-schedular rating for 
residuals of a chip fracture of the left fifth finger is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  (See Remand appended to decision below.)  
VA will notify the veteran if further action is required on 
his part. 


FINDINGS OF FACT

1.  A right foot disability, to include a lesion of the foot, 
was first demonstrated many years after service, and no 
competent evidence has been submitted showing that the 
condition is related to service.
2.  The veteran's service-connected left fifth finger 
disability is manifested by a healed fracture with residual 
unfavorable ankylosis. 


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2005).

2.  The criteria for an initial compensable scheduler rating 
for residuals of a chip fracture of the left fifth finger 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ Part 4, to include 4.40, 4.45, 4.71a, Diagnostic Codes 
5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in June 2004, supplemental 
statements of the case (SSOC) dated in October 2004, February 
and March 2005, and a letter regarding the VCAA in November 
2003, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claims and the evidence not of 
record that is necessary.  The November 2003 letter advised 
the veteran that VA would attempt to obtain records of 
private medical treatment if the veteran identified the 
treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
November 2003 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claims.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the claim for service connection for a right foot 
disability, the Board finds that, in the absence of competent 
evidence of any abnormal findings indicative of a foot injury 
or disability (aside from an acute episode of a fungal 
infection) during service or for many years thereafter, and 
with no competent evidence that suggests a nexus between a 
current foot disability and any remote incident of service, a 
medical examination and/or opinion is not warranted.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Turning next to the claim for a compensable rating for a left 
5th finger disability, the Board finds that the veteran was 
afforded two VA fee-basis or QTC examinations.  The reports 
of these evaluations provide sufficient findings upon which 
to rate the disability in question.  Thus, there is no duty 
to provide another examination or medical opinion.  Id.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The service medical records show that the veteran sustained a 
chip fracture to his left fifth finger in November 1985.  The 
finger was placed in a splint.  A July 1987 treatment report 
shows that the veteran was diagnosed with athletes foot 
fungus.  The veteran reported that the athletes feet has 
occurred on and off for the past two years.      

The veteran underwent a VA (QTC) examination in January 2004 
for evaluation of his left fifth finger disability.  He 
reported that he has been unable to fully extend the distal 
phalanx of that finger.  He has no pain associated with this.  
He has not received any treatment after the initial finger 
splinting.  He did not take any medication for his finger and 
he has no functional impairment related to this.  He has not 
missed work as a result of this condition.    

The left hand of the veteran is dominant.  On examination of 
the hands, the veteran was able to use both hands to tie 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it without difficulty.  All fingertips of both hands can 
approximate the proximal transverse crease of the palm.  The 
veteran's hand strength was normal on both the right and left 
hands.  Distal interphalangeal (DIP) joint flexion of the 
left little finger, revealed -30 degrees of extension.  It 
could not be actively moved to full extension and it could 
not be passively placed into full extension.  Proximal 
interphalangeal (PIP) joint flexion was from 0 to 100 
degrees.  Metacarpal interphalangeal (MP) joint flexion was 
from 0 to 90 degrees.  There was ankylosis at the DIP joint 
which was unfavorable as it was constantly at -30 degrees of 
extension.

X-ray of the left hand revealed a chip fracture of the DIP 
joint of the left fifth finger, consistent with tendon 
avulsion of the extensor tendon.  The examiner commented that 
this is what has resulted in the inability to full extend the 
DIP joint.  

The diagnosis was residuals of a left finger extensor tendon 
avulsion with mallet finger at the DIP joint with ankylosis 
at -30 degrees of extension.    

The veteran underwent another VA (QTC) examination in October 
2004 for evaluation of his left fifth finger disability.  He 
complained of constant pain and limited range of motion.  He 
reported that he was not receiving any treatment for his 
condition.  Functional impairment included difficulty 
manipulating small objects and diminished grip strength.  The 
condition did not result in any time lost from work.  

The veteran was able to tie shoelaces, fasten buttons, pick 
up paper and tear it without difficulty.  Hand dexterity 
examination revealed the left hand fingertips could 
approximate the proximal transverse crease of the palm.  Left 
hand strength was slightly reduced.  DIP joint flexion was to 
44 degrees.  PIP joint flexion was to 100 degrees.  MP joint 
flexion was to 90 degrees.  The left little finger 
metacarpophalangeal joint was in a favorable position.  The 
left little finger proximal joint interphalangeal joint was 
in a favorable position.  The left little finger distal 
interphalangeal joint was in an unfavorable position.  

Left hand X-rays revealed a healed fracture in the distal 
phalanx of the left fifth finger.  The diagnosis was healed 
fracture of the 5th finger with residual ankylosis and 
reduced range of motion.  
       
Medical treatment records dated from November 2004 to 
February 2005 from Intermountain Health Care show treatment 
for a lesion on the bottom of the veteran's right foot.  The 
lesion was trimmed in November and December 2004.  The 
veteran was diagnosed with porokeratosis.

The veteran testified at an April 2005 hearing that he did 
not actually injure his right foot in service.  He felt that 
he developed a right foot disorder during basic training as 
his feet got wet and dry in his boots.  With regard to his 
finger, he stated that he's left handed and he can't do hold 
things for a long period of time.  He has limited movement in 
his fingers due to pain.

Analysis

Service Connection for a Right Foot Disability

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

The service medical records show that the veteran was treated 
on one occasion for athletes feet.  Private medical treatment 
records dated in November 2004 show that the veteran has a 
lesion of the right foot, 17 years after the veteran's 
discharge from service.  This evidence is not supportive of 
the veteran's claim, as it does not link a current disability 
to service.  Additionally, such a lapse of time is a proper 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000). 

The medical evidence shows that the veteran currently suffers 
from a lesion of the right foot, diagnosed as porokeratosis.  
The Board does not find, however, that there is competent 
evidence showing that a right foot disorder, to include 
porokeratosis, is related to service.  While the veteran was 
treated for athletes feet in service, there is no medical 
evidence that establishes that the treatment resulted in a 
lesion of the right foot several years later.  Simply put, 
the veteran has failed to provide any clinical evidence or 
competent opinion demonstrating that his current right foot 
disorder is related to military service.

The veteran has offered statements to the effect that his 
current right foot disorder is a result of wearing boots 
during basic training in which his feet got wet and dry.  As 
a layperson, however, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). What is missing here is a 
medical opinion, supported by a plausible rationale that the 
veteran's currently diagnosed porokeratosis of the right foot 
was incurred in or resulted from a disease in service.  
Absent such an opinion, the veteran's appeal must be denied.

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).

Compensable Evaluation for the Left Fifth Finger

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The veteran contends that his service-connected residuals of 
a chip fracture of the left fifth finger constitute a 
compensable disability.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a compensable scheduler rating for residuals of 
a chip fracture of the left fifth finger.  The question of 
whether an extraschedular rating is addressed in the remand 
below.

First, the Board has considered the rating criteria for the 
residuals of a chip fracture of the left fifth finger under 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2005), which 
pertains to ankylosis of the little finger.  Under rating 
criteria for ankylosis of the fifth digit of either hand, 
ankylosis- unfavorable or favorable - is rated as 
noncompensably disabling.  Thus, this code does not provide a 
basis for a greater award.  Extremely unfavorable ankylosis, 
which contemplates all joints of the finger being in 
extension or extreme flexion, or with rotation and angulation 
of bones, is ratable as amputation, but as noted above, such 
a problem is not evident in the veteran's case and, in any 
event, service connection is in effect for the left 5th or 
small finger only.

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  A higher 
rating is also not warranted under this code.  There is no X-
ray evidence of arthritis in the joints of the left 5th 
finger and, in any event, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, a compensable rating can only be granted 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  (Emphasis 
added.)  

The Board further finds that, even with consideration of 
functional loss due to factors noted in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), to include 
pain, weakness, fatiguability, and flare-ups of such 
symptoms, DC 5227 or 5230 simply does not provide for a 
compensable rating for a 5th finger.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition (i.e., different 
percentage ratings for different periods of time based on the 
facts found) since service connection became effective. 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the veteran's residuals of a chip fracture of 
the left fifth finger warranted a compensable evaluation.

The preponderance of the evidence is against the veteran's 
claim for a higher scheduler rating for residuals of a chip 
fracture of the left fifth finger.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The question remains whether an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(a) (2005).  This matter is 
addressed in the remand below.


ORDER

Service connection for a right foot disability is denied.

An initial compensable scheduler rating for residuals of a 
chip fracture of the left fifth finger is denied.


                                                            
REMAND

While a compensable rating is not permitted under the 
scheduler criteria for rating ankylosis of a 5th finger, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While the veteran has not 
indicated that he has lost time from work as the result of 
his finger disability, the question remains whether the 
disability at issue has caused industrial impairment and if 
so to what degree.  Moreover, arguably the schedular 
evaluation is inadequate in this case where the 5th finger 
disability with unfavorable ankylosis (see report of October 
2004 VA (QTC) examination) has clearly resulted in some loss 
of function, to include grip strength.  See 38 C.F.R. § 
3.321(b)(1) (2005).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ensure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2005).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

The veteran must be advised that evidence 
supportive of an extra-schedular rating 
includes a statement from his employer or 
co-workers substantiating diminished work 
capacity or that he is no longer able to 
maintain the level of proficiency that 
his job requires.

2.  Thereafter, the claim for entitlement 
to an extraschedular rating for residuals 
of a chip fracture of the left fifth 
finger with ankylosis, currently rated 
zero percent on a schedular basis, must 
be referred to the VA Director of the 
Compensation and Pension Service for 
consideration of whether an 
extraschedular rating is warranted under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  Attention is directed to 
the relevant medical evidence of 
unfavorable ankylosis of the left 5th 
finger, with secondary problems with 
grasping with the left hand, and the 
veteran's testimony at an April 2005 
hearing regarding the difficulties caused 
by his left 5th finger disability. 

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim. A reasonable 
period of time for a response should be 
afforded and the case should be returned 
to the Board for further consideration, 
if otherwise in order.  No action is 
required of the veteran until he is 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


